EXHIBIT 10.2
THERMO FISHER SCIENTIFIC INC.
EXECUTIVE SEVERANCE POLICY
     1. Introduction. The Thermo Fisher Scientific Inc. Executive Severance
Policy (the “Policy”) is designed to provide separation pay and benefits to
certain eligible Executives of Thermo Fisher Scientific Inc. (the “Company”)
whose employment is involuntarily terminated without cause. This document
constitutes the written instrument under which the Policy is maintained and
supersedes any prior plan or practice of the Company that provides severance
benefits to Executives, including without limitation, the relevant terms of any
individual offer or employment letter or contract. Notwithstanding the foregoing
sentence, if an Executive is party to an agreement with the Company providing
for the payment of benefits in the event the employment of such Executive is
terminated after a Change in Control (a “Change in Control Agreement”), such
Change in Control Agreement shall not be terminated or cancelled by this Policy
and such Change in Control Agreement shall survive and remain in effect in
accordance with its own terms. In the event such Executive actually receives
benefits under a Change in Control Agreement, such Executive shall not also be
entitled to receive benefits under this Policy. This Policy shall become
effective as of January 1, 2009.
     2. Key Definitions.
     As used herein, the following terms shall have the following respective
meanings:
          2.1 “Change in Control” means an event or occurrence set forth in any
one or more of subsections (a) through (d) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):
               (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by the Company, (ii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (iii) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i) and (ii) of subsection (c) of
this Section 1.1; or
               (b) such time as the Continuing Directors (as defined below) do
not constitute a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member





--------------------------------------------------------------------------------



 



of the Board (i) who was a member of the Board on the date of the execution of
this Agreement or (ii) who was nominated or elected subsequent to such date by
at least a majority of the directors who were Continuing Directors at the time
of such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (ii) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or
               (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding the Acquiring Corporation or any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors; or
               (d) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
          2.2 “Cause” means the Executive’s willful engagement in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company. For purposes of this Section 2.2, no act or failure to act by the
Executive shall be considered “willful” unless it is done, or omitted to be
done, in bad faith and without reasonable belief that the Executive’s action or
omission was in the best interests of the Company.
          2.3 “Continuation Period” means a period beginning on the date of
termination of the Executive and continuing for 18 consecutive months in the
case of an Officer and for 12 consecutive months in the case of an Executive who
is not an Officer.

-2-



--------------------------------------------------------------------------------



 



          2.4 “Disability” means the Executive’s inability, due to a physical or
mental disability, for a period of 90 days, whether or not consecutive, during
any 360-day period to perform the Executive’s duties on behalf of the Company,
with or without reasonable accommodation as that term is defined under state or
federal law. A determination of disability shall be made by a physician
satisfactory to both the Executive and the Company, provided that if the
Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties.
          2.5 “Executive” means an employee of the Company who has been
classified by the Company as a Career Band VII Employee or an officer; provided,
however, that an employee who is party to an agreement with the Company
providing for the payment of separation benefits in the event the employment of
such Executive is terminated without cause (other than a Change in Control
Agreement) shall not be considered to be an Executive for purposes of this
Policy.
          2.6 “Officer” means an Executive who has been designated by the
Company’s Board of Directors as an officer of the Company.
          2.7 “Severance Multiplier” means 1.5 for an Officer and 1.0 for an
Executive who is not an Officer.
     3. Not an Employment Contract. This Policy does not constitute a contract
of employment or impose on the Company any obligation to retain any Executive as
an employee and does not prevent any Executive from terminating employment at
any time.
     4. Benefits to Executives.
          4.1 Compensation.
               (a) Termination Without Cause. If an Executive’s employment with
the Company is terminated by the Company (other than for Cause, Disability or
death) then the Executive shall be entitled to the following benefits:
                    (i) the Company shall pay to the Executive in a lump sum in
cash within 30 days after the date of termination the aggregate of the following
amounts:
                         (A) the Executive’s Severance Multiplier times the
Executive’s annual base salary as in effect immediately prior to the date of
termination, (B) the Executive’s Severance Multiplier times the Executive’s
target bonus for the year in which the date of termination occurs and (C) the
amount of any accrued vacation pay, to the extent not previously paid; and
                    (ii) for the Executive’s Continuation Period, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide medical, dental and
life insurance benefits to the Executive and the Executive’s family at least
equal to those which would have been provided to them if the

-3-



--------------------------------------------------------------------------------



 



Executive’s employment had not been terminated, in accordance with the
applicable benefit plans in effect on the date of termination or, if more
favorable to the Executive and the Executive’s family, in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies; provided, however, that (A) if the terms of a benefit plan
do not permit continued participation therein by a former employee, then an
equitable arrangement shall be made by the Company (such as a substitute or
alternative plan) to provide as substantially equivalent a benefit as is
reasonably possible and (B) if the Executive becomes reemployed with another
employer and is eligible to receive a particular type of benefit (e.g., medical
insurance benefits) from such employer on terms at least as favorable to the
Executive and the Executive’s family as those being provided by the Company,
then the Company shall no longer be required to provide those particular
benefits to the Executive and the Executive’s family; and
                    (iii) to the extent not previously paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive following the Executive’s termination of employment under any plan,
program, policy, practice, contract or agreement of the Company and its
affiliated companies (other than severance benefits) (such other amounts and
benefits described in this clause (iii) shall be hereinafter referred to as the
“Other Benefits”).
               (b) Termination for Cause, Disability or Death. If the Company
terminates the Executive’s employment with the Company because of the
Executive’s disability, the Executive’s death or for Cause, then the Company
shall (i) pay the Executive or the Executive’s estate, in a lump sum in cash
within 30 days after the date of termination, the Executive’s base salary
through the date of termination and (ii) timely pay or provide to the Executive
the Other Benefits.
          4.2 Outplacement Services. In the event the Executive is terminated by
the Company (other than for Cause, Disability or death), the Company shall
provide outplacement services through one or more outside firms of the
Executive’s choosing up to an aggregate of $20,000, with such services to extend
until the earlier of (i) 12 months following the termination of the Executive’s
employment or (ii) the date the Executive secures full time employment.
          4.3 Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefits provided for in this Section 4 by seeking
other employment or otherwise. Further, except as provided in
Section 4.1(a)(ii), the amount of any payment or benefits provided for in this
Section 4 shall not be reduced by any compensation earned by the Executive as a
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company or
otherwise.
          4.4. Release of Claims by Executive. The Executive shall not be
entitled to any payments or other benefits hereunder unless the Executive
executes and, if applicable, does not revoke, a full and complete release of
claims and separation agreement, in the form to be provided by the Company.

-4-



--------------------------------------------------------------------------------



 



          4.5 Non-Compete Obligations. An Officer shall not be entitled to any
payments or other benefits hereunder unless the Officer has, prior to the
effective date of this Policy, executed a Non-Compete Agreement with the Company
providing for a restriction period of 18 months.
     5. Disputes. All claims by the Executive for benefits under this Agreement
shall be directed to and determined by the Board and shall be in writing. Any
denial by the Board of a claim for benefits under this Agreement shall be
delivered to the Executive in writing and shall set forth the specific reasons
for the denial. The Board shall afford a reasonable opportunity to the Executive
for a review of the decision denying a claim. Any further dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.
     6. Successors.
          6.1 Successor to Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Policy to the same extent that the Company
would be required to perform it if no such succession had taken place. As used
in this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.
          6.2 Successor to Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amount would still be payable to
the Executive or the Executive’s family hereunder if the Executive had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive’s estate.
     7. Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
81 Wyman Street, Waltham, Massachusetts and to the Executive at the Executive’s
principal residence as currently reflected on the Company’s records (or to such
other address as either the Company or the Executive may have furnished to the
other in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be

-5-



--------------------------------------------------------------------------------



 



deemed to have been duly delivered unless and until it actually is received by
the party for whom it is intended.
     8. Miscellaneous.
          8.1 Severability. The invalidity or unenforceability of any provision
of this Policy shall not affect the validity or enforceability of any other
provision of this Policy, which shall remain in full force and effect.
          8.2 Governing Law. The validity, interpretation, construction and
performance of this Policy shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.
          8.3 Waivers. No waiver by the Executive at any time of any breach of,
or compliance with, any provision of this Policy to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.
          8.4 Tax Withholding. Any payments provided for hereunder shall be paid
net of any applicable tax withholding required under federal, state or local
law.
          8.5 Amendments. This Policy may be amended or terminated by the
Company at any time; provided that this Section 8.5 shall have no force or
effect after the occurrence of a Change of Control.
     9. Section 409A Compliance.
     The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to the Executive under this
Policy:
          9.1 It is intended that each installment of the payments and benefits
provided under Section 4 shall be treated as a separate “payment” for purposes
of Section 409A of the Internal Revenue Code of 1986 and the guidance issued
thereunder (“Section 409A”). Neither the Company nor the Executive shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.
          9.2 If, as of the date of the “separation from service” of the
Executive from the Company (determined as set forth below), the Executive is not
a “specified employee” (within the meaning of Section 409A), then each
installment of the payments and benefits shall be made on the dates and terms
set forth in Section 4.
          9.3 If, as of the date of the “separation from service” of the
Executive from the Company, the Executive is a “specified employee” (within the
meaning of Section 409A), then:

-6-



--------------------------------------------------------------------------------



 



               (a) Each installment of the payments and benefits due under
Section 4, that, in accordance with the dates and terms set forth herein, will
in all circumstances, regardless of when the separation from service occurs, be
paid within the Short-Term Deferral Period (as hereinafter defined) shall be
treated as a short-term deferral within the meaning of Treasury Regulation §
1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Policy, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Executive’s tax year in which the separation from service occurs and the 15th
day of the third month following the end of the Company’s tax year in which the
separation from service occurs; and
               (b) Each installment of the payments and benefits due under
Section 4 that is not described in clause (a), above, and that would, absent
this subsection, be paid within the six-month period following the “separation
from service” of the Executive from the Company shall not be paid until the date
that is six months and one day after such separation from service (or, if
earlier, the Executive’s death), with any such installments that are required to
be delayed being accumulated during the six-month period and paid in a lump sum
on the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation §
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following his taxable year in which the
separation from service occurs.
          9.4 The determination of whether and when a separation from service of
the Executive from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation §
1.409A-1(h). Solely for purposes of this Section 9.4, “Company” shall include
all persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.
          9.5 All reimbursements and in-kind benefits provided under the Policy
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to
Section 409A.

-7-